Citation Nr: 0827013	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  02-06 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including major depression and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1969 to December 
1971 and was discharged under honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision.  In November 2005, 
the Board remanded for further development.    

In an August 2006 decision, the Board denied the veteran's 
service connection claim for a psychiatric disability.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an October 
2007 Order, the Court vacated the August 2006 Board decision, 
and remanded the case to the Board for further proceedings 
consistent with an October 2007 Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order for service connection for PTSD to be awarded, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (2) medical evidence of a causal nexus between 
current symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran seeks service connection for a psychiatric 
disability, including PTSD.  As to this PTSD, he generally 
asserts that his stressors were from his service duty loading 
ammunition, bombs, rockets, and other weapons onto ships off 
the coast of Vietnam in 1970 to 1971.  He feared a pallet of 
ammunition would fall or break loose which would cause the 
ship to blow up.  Citing to one occasion in which he was 
tangled up in ropes and cable, the veteran contends that it 
was stressful for him to be around moving ammunition.  As he 
has not completed a PTSD questionnaire, on remand, he should 
be sent a questionnaire on which to detail all of his PTSD 
stressors.  Once the RO/AMC obtains the veteran's 
questionnaire, it should attempt to verify any of the 
veteran's claimed stressors.
 
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In December 2005, the veteran was afforded a mental disorder 
examination.  While the examiner assessed the veteran for 
psychiatric disorders generally, he did not evaluate him for 
PTSD.  The examiner pointed out and the claims folder 
reflects treatment for PTSD.  On remand, if any of the 
veteran's claimed stressors are verified, he should be 
afforded a VA PTSD examination to determine if he has PTSD 
related to service. 

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a development letter 
and/or questionnaire for PTSD and 
advise him of the need for credible 
supporting evidence for any claimed 
stressors that are not combat related. 

2.	With the information obtained from the 
veteran regarding his stressors, in 
addition to any information obtained 
from the veteran's service/personnel 
records, attempt to verify any of the 
veteran's claimed stressors with U.S. 
Army and Joint Services Records 
Research Center (JSRRC).  JSRRC should 
be requested to conduct a search of all 
of the available and appropriate 
sources, and provide any pertinent 
information which might corroborate any 
of the claimed stressors.  Any 
information obtained should be 
associated with the claims file.  If 
the search efforts produce negative 
results, the claims file should be so 
documented.

3.	The RO/AMC should schedule the 


veteran for a VA psychiatric 
examination to determine the nature and 
etiology of any psychiatric disability.  
The claims folders must be made 
available to the examiner for review in 
conjunction with the examination; the 
examiner should indicate on the report 
that it has been reviewed.  Appropriate 
psychological testing, such as the 
Miller Forensic Assessment of Symptoms 
Test, deemed necessary by the examiner 
should be accomplished.

For any psychiatric disability found, 
the examiner should specify whether 
there is a 50 percent probability or 
greater that it is related to service, 
including the October 1971 treatment 
for situational depression.  

If PTSD is diagnosed in accordance with 
DSM-IV, the examiner should indicate 
whether there is a link between the 
current symptomatology and one or more 
of the independently verifiable in-
service stressors described by the 
veteran and found sufficient to produce 
PTSD by the examiner.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4.	Thereafter, the RO/AMC must 
readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




